DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 23 recite, “a mobile robot configured to: move horizontally and vertically throughout the plurality of storage locations in the plurality of racks”. It is unclear how the robot is moving in the rack itself, as best seen in applicants figs. the robot is in the aisle in between the racks. 
Claims 15-20 are rejected based on their dependency on 14. Claims 24-25 are rejected based on their dependency on 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 5, 6, 8, 9, 11, 12, 13, 14, 15, 17, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (EP 2712499 provided by applicant) in view of Mountz et al. (US 9330373, hereafter referred to as Mountz).
For claim 1, Tatsuya teaches a vertical farming system (fig. 1), comprising: 
a storage structure (fig. 1 and 2) including storage locations for storing containers  (111) containing living organisms, the storage locations arranged in a plurality of racks (multiple racks as seen in fig. 1 and 2); 
a workstation (161, para 100, 108) configured to provide at least one of care for the living organisms and data gathering on the living organisms (workers put plants here can inspect and care for plants); and 
a mobile robot (130) configured to move throughout the plurality of storage locations in the storage structure, and configured to travel between the storage structure and the workstation (abstract, para 0059, 0114, fig 5 for instance); the mobile robot further configured to retrieve a selected container containing a living organism from the storage structure and bring the living organism to the workstation for at least one of care for the living organism and gathering data on the living organism (description).
Tatsuya is silent about the racks being separated from each other by a plurality of aisles and the mobile robot being configured to move throughout the plurality of aisles. 
Mountz teaches a storage system (fig. 2 and abstract) comprising 
a storage structure (fig. 1-4) including storage locations for storing containers  (30 on 90), the storage locations arranged in a plurality of racks (see fig. 1) and the racks being separated from each other by a plurality of aisles (fig. 2, multiple aisles between storage spaces 90);
a workstation (50);

the mobile robot configured to retrieve a selected container from the storage structure and bring the container to the workstation (Col. 5, lines 4-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Tatsuya include a plurality of aisles, as taught by Mountz, in order to house more articles or plants within the system.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the mobile robot of Tatsuya a freely moving 3D mobile robot that can move between multiple aisles, as taught by Mountz, in order to allow for movement of plants or articles to any part of the workspace or greenhouse.
For claim 2, Tatsuya as modified by Mountz further teaches wherein the mobile robot is configured to retrieve the selected container and bring it to the work station in response to a request from a human operator to provide at least one of care for the living organism and to inspect the living organism (para 0048, control device operated by an operator, further see Col. 5, lines 4-35 and Col. 3, lines 20-28 of Mountz).
For claim 4, Tatsuya as modified by Mountz further teaches wherein the storage locations are arranged on spaced apart shelves in the storage structure (fig. 1).
For claim 5, Tatsuya as modified by Mountz further teaches wherein the spacing of spaced apart shelves varies at different shelf levels to accommodate living organisms of different heights (fig. 2, element H, para 0074).
For claim 6, Tatsuya as modified by Mountz further teaches grow lights in the storage structure to provide light to the living organisms (para 0053).

For claim 9, Tatsuya as modified by Mountz further teaches wherein the living organism is a plant (abstract).
For claim 11, Tatsuya as modified by Mountz further teaches wherein the workstation configured with storage locations for storage of the living organisms (plants are stored in 161 for at least some period of time).
For claim 12, Tatsuya as modified by Mountz further teaches a deck, the mobile robot capable of moving freely around on the deck and capable of entering the storage structure from the deck (the floor of the structure is consider the deck, the mobile robot freely moves up and down at least at 149, mobile robot 20 of Mountz moving freely on the floor).
For claim 13, Tatsuya as modified by Mountz further teaches wherein the workstation is positioned on the deck, spaced from the storage structure (fig. 1, 161 positioned on the floor).

For claim 14, Tatsuya discloses vertical farming system (abstract and figs.), comprising: 
a storage structure (fig. 1 and 2) including a plurality of storage locations for storing containers  (111) containing living organisms, the plurality of storage locations arranged in a plurality of racks (multiple racks as seen in fig. 1 and 2); 
a deck extending adjacent the storage structure (floor adjacent to the rack structure, extending out to where 161 is); 
a workstation accessible (161) the workstation configured to provide at least one of care for the living organisms and data gathering on the living organisms (workers put plants here can inspect and care for plants); 

a central control system configured to direct the mobile robot to retrieve a selected container containing a living organism from the storage structure and bring the living organism to the workstation for at least one of care for the living organism and gathering data on the living organism (105, para 0048).
Tatsuya is silent about the plurality of racks arranged in a plurality of aisles and a plurality of workstations and the mobile robot configured to move in three dimensions, the mobile robot configured to:
move horizontally between the plurality of aisles, and
move between the plurality of storage locations and the plurality of workstations.
Mountz teaches a storage system (fig. 2 and abstract) comprising 
a storage structure (fig. 1-4) including storage locations for storing containers  (30 on 90), the storage locations arranged in a plurality of racks (see fig. 1) and the plurality of racks arranged in a plurality of aisles (fig. 2, multiple aisles between storage spaces 90);
a plurality of  workstations (50);
a mobile robot (20) configured to move in three dimensions (can move left, right and up and down on inclines) and configured to: move horizontally and vertically throughout the plurality of storage locations in the plurality of racks (and move horizontally and vertically between the racks); configured to move horizontally between the plurality of aisles, and move between the plurality of storage locations and the plurality of workstations (Col. 3, lines 20-28):
a central control system configured to direct the mobile robot configured to retrieve a selected container from the storage structure and bring the container to the selected workstation of the plurality of workstations (Col. 5, lines 4-35, Col. 6, lines 31-46).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the mobile robot of Tatsuya a freely moving 3D mobile robot that can move between multiple aisles, as taught by Mountz, in order to allow for movement of plants or articles to any part of the workspace or greenhouse.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a plurality of workstations, as further taught by Mountz, to provide more space for planting, loading, and unloading of plants/articles, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 15, Tatsuya as modified by Mountz further teaches wherein the central control system is further configured to store data gathered on the living organism (para 0048, 0059, sensors area configured for data gathering).
For claim 17, Tatsuya as modified by Mountz further teaches wherein the central control system issues a command to the mobile robot to retrieve the container containing the living organism based on a request from a human operator to bring the living organism to the workstation (para 0048, operator request).
For claim 19, Tatsuya as modified by Mountz further teaches wherein the workstation is one of a plurality of workstations provide different functions with respect to the care and data gathering for the living organism (the multiple workstations can perform the function, operators can do different functions at different stations, note that functional recitations only require the ability to perform and there is not require structure to differentiate work stations).
.

Claims 3, 7, 16, 18, 20, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya as modified by Mountz, as applied to claims 1 and 14 above, in further view of Go (WO2015/152206, provided herein, see English translation provided herein).
For claim 3, Tatsuya as modified by Mountz further teaches wherein the mobile robot retrieves the selected container and brings it to the work station in response to an instruction issued in accordance with a periodic scheduled retrieval of the living organism and delivery to the workstation (para 0048, the device is capable of performing the functional limitation, the claims do not specifically require a controller configured to retrieve these based on the schedule).
However, if applicant disagrees then Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53).
Go further teaches wherein the central control system issues a command to the mobile robot to retrieve the container containing the living organism based on a periodic schedule at which the living organism is brought to the workstation (page 8, “The transport control unit 53 and the inspection control unit 54 of the control device 5 are transported to the inspection unit 4 to inspect the same cultivation unit 1 six times a day based on a predetermined schedule.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the controller of Tatsuya as modified by Mountz bring the plant to the workstation on a periodic schedule, as taught by Go, in order to inspect the plant throughout the day to determine growth and harvest of the plant.

Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53). Go further teaches an automated service robot at the workstation for providing at least one of care for the living organisms and data gathering on the living organisms (page 6, inspection unit 4 with camera 42 to gather data on the organisms).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the workstation of Tatsuya as modified by Mountz include an automatic robot to gather data on the plants, as taught by Go, in order to inspect the plant throughout the day to determine growth and harvest of the plant.
For claim 16, Tatsuya as modified by Mountz is silent about wherein the central control system determines care to be provided to the living organism based on the data gathered on the living organism.
Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53). Go further teaches wherein the central control system determines care to be provided to the living organism based on the data gathered on the living organism (page 7-8 translation).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the controller of Tatsuya as modified by Mountz determine care to be provided to the 
For claim 18, Tatsuya as modified by Mountz is silent about wherein the central control system issues a command to the mobile robot to retrieve the container containing the living organism based on a periodic schedule at which the living organism is brought to the workstation.
Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53). Go further teaches wherein the central control system issues a command to the mobile robot to retrieve the container containing the living organism based on a periodic schedule at which the living organism is brought to the workstation (page 8, “The transport control unit 53 and the inspection control unit 54 of the control device 5 are transported to the inspection unit 4 to inspect the same cultivation unit 1 six times a day based on a predetermined schedule.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the controller of Tatsuya as modified by Mountz bring the plant to the workstation on a periodic schedule, as taught by Go, in order to inspect the plant throughout the day to determine growth and harvest of the plant.
For claim 20, Tatsuya as modified by Mountz is silent about wherein the central control system is further configured to generate an electronic message for sending to a human operator associated with the living organism (page 6, “the control terminal device 6 may include a display unit and an operation unit for operator operation.” Displaying messages to the operator).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the controller of Tatsuya send messages to the operator, as taught by Go, in order to allow the operator to operate the system and intervene if needed. 

Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53). Go further teaches wherein the central control system controls a frequency with which the living organism is brought to the workstation based on at least one of a health and attributes of the living organism (pages 6-7, chlorophyll attribute of plant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the controller of Tatsuya bring the plant to the workstation based on attributes, as taught by Go, in order to inspect the plant throughout the day to determine growth and harvest of the plant.

For claim 23, Tatsuya teaches vertical farming system (abstract and figs.), comprising: 
a storage structure (fig. 1 and 2) including storage locations for storing containers  (111) containing plants, the storage locations arranged in a plurality of racks (multiple racks as seen in fig. 1 and 2); 
a workstation (161) , the workstation configured to provide at least one of care for the living organisms and data gathering on the living organisms (workers put plants here can inspect and care for plants); 
a mobile robot (130) configured to: move horizontally and vertically throughout the plurality of storage locations in the plurality of racks (abstract, para 0059, 0114, fig 5 for instance), 
a central control system configured to direct the mobile robot to retrieve a selected container containing a living organism from the storage structure and bring the living organism to the workstation 
Tatsuya is silent about the plurality of racks arranged in a plurality of aisles and a plurality of workstations and the mobile robot configured to move in three dimensions, the mobile robot configured to:
move horizontally between the plurality of aisles, and
move between the plurality of storage locations and the plurality of workstations.
and the workstation comprising a camera for capturing an image of the plant; the central control system configured to further capture an image of the plant, the central control system configured to cause an electronic message to be sent to a human operator associated with the plant, the message comprising at least one the captured image of the plant and the data gathered on the plant.
Mountz teaches a storage system (fig. 2 and abstract) comprising 
a storage structure (fig. 1-4) including storage locations for storing containers  (30 on 90), the storage locations arranged in a plurality of racks (see fig. 1) and the plurality of racks arranged in a plurality of aisles (fig. 2, multiple aisles between storage spaces 90);
a plurality of  workstations (50);
a mobile robot (20) configured to: move horizontally and vertically throughout the plurality of storage locations in the plurality of racks (can move in both directs between the racks) configured to move horizontally between the plurality of aisles, and move between the plurality of storage locations and the plurality of workstations (Col. 3, lines 20-28):
a central control system configured to direct the mobile robot configured to retrieve a selected container from the storage structure and bring the container to the selected workstation of the plurality of workstations (Col. 5, lines 4-35, Col. 6, lines 31-46).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the mobile robot of Tatsuya a freely moving 3D mobile robot that can move between multiple aisles, as taught by Mountz, in order to allow for movement of plants or articles to any part of the workspace or greenhouse.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a plurality of workstations, as further taught by Mountz, to provide more space for planting, loading, and unloading of plants/articles, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Go teaches a vertical farming system (abstract and figs) including a storage structure including storage locations for storing containers containing plants, the storage locations arranged in a plurality of racks (fig. 2) a mobile robot (3) to move the cultivation trays (1, step S2), a workstation (41), and a central control system (5, 53). Go further teaches a camera (42) for capturing an image of the plant (page 6); the central control system configured to further capture an image of the plant (pages 7-8), the central control system configured to cause an electronic message to be sent to a human operator associated with the plant, the message comprising at least one the captured image of the plant and the data gathered on the plant (page 6, “the control terminal device 6 may include a display unit and an operation unit for operator operation.” Displaying messages to the operator).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the workstation of Tatsuya include a camera, as taught by Go, to image and analyze the growth and welfare of the plant.

For claims 24-25, Tatsuya as modified by Mountz and Go is silent about
wherein the human operator is an owner of the plant located remotely from the vertical farming system
the message further comprising a request for the owner to visit the plant to care for the plant, the message further comprising a request for the human user to visit the plant to harvest the plant.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the message request care or harvesting in order to optimize plant growth and production. It would have been obvious as there is a finite number of solutions for a human operator in a plant growth facility. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to mobile robots in article handling/plant care.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619